Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11395430 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because US 1139530 B1 teaches all the limitations of instant application claims.

Instant Application
1. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, and wherein the base defines a slot centered between approximately 75% and approximately 79% of the width.  
2. The busbar assembly of claim 1, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.  
3. The busbar assembly of claim 1, wherein the base defines the slot centered at 77% of the width.  
4. The busbar assembly of claim 1, wherein the slot comprises an aperture extending through the base.  
  wherein the at least one current sensing device is galvanically isolated from the base.  
9. The busbar assembly of claim 1, wherein the width is at least four times a thickness of the base.  
10. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, wherein the base defines a slot centered between approximately 75% and approximately 79% of the width; and a printed circuit board disposed over the first surface, wherein a flanged portion of the printed circuit board extends through a channel, the flanged portion including at least one current sensing device configured to measure current parameters of current flow through the base.  
11. The busbar assembly of claim 10, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.  
12. The busbar assembly of claim 10, wherein the base defines the slot centered at 77% of the width.  
13. The busbar assembly of claim 10, wherein the slot comprises an aperture extending through the base.  
14. The busbar assembly of claim 10, wherein the base further defines the channel between the first side and the second side.  
15. The busbar assembly of claim 10, wherein the at least one current sensing device comprises a point field detector.  
16. The busbar assembly of claim 10, wherein the at least one current sensing device is galvanically isolated from the base.  
17. The busbar assembly of claim 10, wherein the width is at least four times a thickness of the base.  
18. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, wherein the base defines a slot centered between approximately 75% and approximately 79% of the width and the width is at least four times a thickness of the base; and a printed circuit board disposed over the first surface, wherein a flanged portion of the printed circuit board extends through a channel, the flanged portion including at least one current sensing device configured to measure current parameters of current flow through the base.  
19. The busbar assembly of claim 18, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.  
20. The busbar assembly of claim 18, wherein the base defines the slot centered at 77% of the width.
 
US patent 11395430 B1
1. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, and wherein the base defines a slot centered between approximately 75% and approximately 79% of the width; wherein the base further includes a channel extending from the first side to the second side of the base and the channel is in fluid communication with the slot.
2. The busbar assembly of claim 1, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.
3. The busbar assembly of claim 1, wherein the base defines the slot centered at 77% of the width.
4. The busbar assembly of claim 1, wherein the slot comprises an aperture extending through the base.
5. The busbar assembly of claim 1, further comprising a printed circuit board disposed over the first surface, wherein a flanged portion of the printed circuit board extends through the channel, the flanged portion including at least one current sensing device configured to measure current parameters of current flow through the base.
6. The busbar assembly of claim 5, wherein the at least one current sensing device comprises a point field detector.
7. The busbar assembly of claim 5, wherein the at least one current sensing device is galvanically isolated from the base.
8. The busbar assembly of claim 1, wherein the width is at least four times a thickness of the base.
9. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, wherein the base defines a slot centered between approximately 75% and approximately 79% of the width; wherein the base further includes a channel extending from the first side to the second side of the base and the channel is in fluid communication with the slot and a printed circuit board disposed over the first surface, wherein a flanged portion of the printed circuit board extends through the channel by accessing the slot, the flanged portion including at least one current sensing device configured to measure current parameters of current flow through the base.
10. The busbar assembly of claim 9, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.
11. The busbar assembly of claim 9, wherein the base defines the slot centered at 77% of the width.
12. The busbar assembly of claim 9, wherein the slot comprises an aperture extending through the base.
13. The busbar assembly of claim 9, wherein the at least one current sensing device comprises a point field detector.
14. The busbar assembly of claim 9, wherein the at least one current sensing device is galvanically isolated from the base.
15. The busbar assembly of claim 9, wherein the width is at least four times a thickness of the base.
16. A busbar assembly, comprising: a base having a width and a length, the base having a first surface and a second surface, the base having a first side and a second side, wherein a distance between the first side and the second side comprises the width, wherein the base defines a slot centered between approximately 75% and approximately 79% of the width and the width is at least four times a thickness of the base; and wherein the channel extends from the first side to the second side of the base and the channel is in fluid communication with the slot and a printed circuit board disposed over the first surface, wherein a flanged portion of the printed circuit board extends through the channel by accessing the slot, the flanged portion including at least one current sensing device configured to measure current parameters of current flow through the base.
17. The busbar assembly of claim 16, wherein the base defines the slot centered between approximately 76% and approximately 78% of the width.
18. The busbar assembly of claim 16, wherein the base defines the slot centered at 77% of the width. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lee et al (US 2020/0267841 A1) Kita (US 20180375307 A1) and Chin et al. (US 2018/0368249 A1)
Lee discloses a printed circuit board assembly.
Kita discloses a bus bar assembly.
Chin discloses a circuit structure bus bar.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848